Citation Nr: 0936243	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  98-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease and degenerative disc disease, currently evaluated as 
40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 40 
percent for right leg sciatica syndrome.

3.  Entitlement to an effective date for an award of a total 
rating based on individual unemployability due to service-
connected disability, prior to March 25, 2003.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in February 1998, the RO denied the 
Veteran's claim for an increased rating for lumbosacral 
strain, then evaluated as 10 percent disabling.  In September 
1999, the Board remanded the claim for additional development 
of the record.  Based on the receipt of additional medical 
evidence, including the report of a Department of Veterans 
Affairs (VA) examination in December 1999, the RO, in a 
February 2000 rating decision, assigned a 40 percent 
evaluation for low back strain, effective September 3, 1997.  
The Veteran continued to disagree with the assigned rating.  

In a rating decision dated in April 2000, the RO denied the 
Veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  

By decision dated in December 2000, the Board denied the 
Veteran's claim for an increased rating for chronic 
lumbosacral strain, and remanded the claim for a total rating 
based on individual unemployability due to service-connected 
disability.  The Veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court) 
which, in an Order dated March 15, 2002, granted the 
Appellee's Unopposed Motion for Partial Remand and to Stay 
Proceedings, and vacated that part of the Board's decision 
that denied the Veteran's claim for an increased rating for 
his low back disability.  

In a decision dated in January 2002, the Board again remanded 
the Veteran's claim.  A 2003 rating decision granted service 
connection for sciatica syndrome of the right leg, and 
assigned a 40 percent evaluation for it, effective March 25, 
2003.  In addition, the RO granted the Veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disability, effective March 25, 2003.  The 
Veteran disagreed with the effective date of the award of the 
total rating.  By decision dated in June 2004, the Board 
remanded the claim in order to ensure due process.  The 
Board's August 2005 decision denied the issues on appeal.  
The Veteran again appealed to the Court which, by Order dated 
June 15, 2006, granted a Joint Motion for Partial Remand 
(Joint Motion), and vacated those parts of the Board's 
decision that denied increased ratings for lumbosacral 
strain, with degenerative disc disease, and for right leg 
sciatica syndrome, and denied an effective date for an award 
of a total rating based on individual unemployability due to 
service-connected disability, prior to March 25, 2003.

In decisions in October 2006, March 2007, and February 2008, 
the Board remanded the claims for additional development of 
the record and/or to ensure due process.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, and for sciatica syndrome of the right leg.  
In addition, he claims that an earlier effective date should 
be assigned for the total rating based on individual 
unemployability due to service-connected disability.  Based 
on a review of the record, the Board finds that additional 
action is required.  The Board regrets that such action will 
result in additional delay in the appellate process.

The Court has held that where the Veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  In this 
regard, the Board notes that the Veteran was most recently 
examined for his service-connected low back disability and 
sciatica in March 2003, more than six years ago.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability, including sciatica since 
2004.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The Veteran should then be afforded 
VA orthopedic and neurologic examinations 
to determine the nature and extent of his 
disabilities.  All necessary tests should 
be performed.  The claims folder should 
be made available to the examiners in 
conjunction with the examinations.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




